ANSTEAD, Judge,
dissenting:
This is an appeal from a summary final judgment entered in favor of Florida Power & Light Company in an action involving the death of appellant’s husband. The trial court found that there was no evidence that Florida Power & Light had breached any duty owed to the deceased. I cannot agree. Upon review of the record I believe that there is an issue of fact as to whether Florida Power & Light Company was completely free of legal responsibility for the accident. Specifically, there is evidence in the record which indicates that Florida Power had knowledge of the activities by the deceased on Florida Power’s easement which required the use of a crane and that subsequently resulted in the accident; and that, notwithstanding this knowledge, Florida Power issued no warnings as to the danger involved and took no other action to prevent the accident. See Florida Power & Light Company v. Barrs, 127 So.2d 896 (Fla.3d DCA 1961).